Citation Nr: 1032614	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for callosities of the right foot.

3.  Entitlement to a disability evaluation in excess of 10 
percent for callosities of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from March 1959 to February 
1961.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2005 and July 2007 decisions rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned at a video hearing 
in July 2009. A transcript of the hearing is of record.  

The issues of service connection for an additional 
orthopedic bilateral foot disability caused by the 
multiple, painful calluses on both feet and service 
connection for hematuria secondary to his service-
connected back disorder have been raised by the record 
(see the July 2009 Board hearing transcript), but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

This matter was remanded in November 2009 for additional 
development. 

The issue of entitlement to a disability evaluation in excess of 
10 percent for callosities of the right foot and left foot is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine 
is manifested by complaints of pain and objective findings of 
intermittent muscle spasm and tenderness on palpation and forward 
flexion of the lumbar spine to 40 to 70 degrees with pain and 
weakness, with no objective evidence of incapacitating episodes 
lasting a duration of at least 4 weeks but less than 6 weeks 
during a 12 month period or ankylosis of the entire thoracolumbar 
spine. 

2.  Resolving all reasonable doubt in the Veteran's favor, his 
low back disability is productive of neurologic impairment of the 
right lower extremity that results in disability analogous to 
mild incomplete paralysis of the sciatic nerve.

3.  Resolving all reasonable doubt in the Veteran's favor, his 
low back disability is productive of neurologic impairment of the 
left lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).  

2.  The criteria for a separate 10 percent evaluation for right-
sided mild incomplete paralysis of the sciatic nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 
8520 (2009).

3.  The criteria for a separate 10 percent evaluation for left-
sided mild incomplete paralysis of the sciatic nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 
8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in November 2006, before the initial 
adjudication of the claim.  

The letter notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The November 2006 letter provided this notice.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records dated 
from 2006 to November 2009 are associated with the claims folder.  

The Board finds that there is no identified relevant evidence 
that needs to be obtained in this regard.  The Veteran underwent 
VA examinations in December 2006 and December 2009 to obtain 
medical evidence as to the severity of the Veteran's service-
connected lumbar spine disability.  

The Veteran contends that the VA examination in 2009 was 
inadequate because it was conducted by a nurse practitioner.  The 
Board finds that the December 2009 VA examination is adequate for 
rating purposes.  The Board notes that VA is not prohibited from 
having nurse practitioners conduct examinations.  VA satisfies 
its duty to assist when it provides a medical examination 
performed by a person who is qualified through education, 
training, or experience to offer medical diagnosis, statements, 
or opinions able to provide competent medical evidence, whether 
that is a doctor, nurse practitioner or physician's assistant.  
Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

In the present case, while a nurse practitioner may have 
conducted the examination, the examination report does indicate 
that a medical doctor was the examining provider and the medical 
doctor electronically signed the examination report in addition 
to the nurse practitioner.   

Further, the examination is adequate for rating purposes.  The VA 
examination provides findings that address the pertinent rating 
criteria.  The examination report contains sufficient details for 
rating purposes.  See 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). 

Under the circumstances, the Board finds no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating the claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in  civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
for disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to the affected joints.  
The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  

It is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  Flexion elicits such 
manifestations.  38 C.F.R. § 4.59 (2009).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic 
Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, 
Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or 
segmental instability; Diagnostic Code 5240, Ankylosing 
spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic 
Code 5242,  Degenerative arthritis of the spine; are rated under 
the following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 
60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent evaluation will be assigned of 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.  

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and 
right lateral flexion are zero to 
30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum 
of the range of forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of 
motion for each component of spinal motion 
provided in this note are the maximum that 
can be used for calculation of the combined 
range of motion.  

Note (4):  Round each range of motion 
measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.  

A 60 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

Diagnostic Code 5243 defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

In addition, with respect to low back sciatic radiculopathy, 
under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis; a 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 20 percent for the lumbar 
spine disability.  

The competent evidence for the time period of the appeal shows 
that the service-connected lumbar spine disability is principally 
manifested by forward flexion to 40 to 70 degrees; extension from 
zero to 20 degrees; left lateral flexion from zero to 20 degrees; 
right lateral flexion from zero to 12 degrees; left lateral 
rotation from zero to 30 degrees; and right lateral rotation from 
zero to 30 degrees.  See the VA examination reports dated in 
December 2006 and December 2009.  

The medical evidence shows that the Veteran has forward flexion 
of the thoracolumbar spine beyond 30 degrees.  The December 2006 
VA examination report notes that the Veteran had active painful 
motion from 30 to 40 degrees; the Veteran was able to forward 
flex to 40 degrees.  Upon examination in December 2009, the 
Veteran was able to forward flex to 70 degrees.  The examination 
report notes that the Veteran reported having back pain upon 
wakening and with mowing the lawn.  He described the pain as achy 
to sharp and indicated that it waxed and waned.  He reported a 
radiation of pain from the thighs to the back of his legs 
primarily in the right lower extremity; this pain was 
intermittent.  The Veteran indicated that he had flare-ups of 
pain that were severe and occurred every one or two months.  The 
Veteran denied having radiculopathy during the flare-ups and 
indicated that the flare-ups did not cause incapacitation.    

There is evidence of intermittent muscle spasm.  Spasm was 
detected upon examination in December 2006; there was no spasm 
upon examination in December 2009.  

There are no objective findings of favorable ankylosis of the 
lumbar spine.  The December 2006 and December 2009 VA 
examinations found no thoracolumbar spine ankylosis.  

The VA treatment records show that the Veteran was prescribed 
pain medication and muscle relaxants for the back pain.  The VA 
treatment records do not show any evidence of limitation of 
flexion of the thoracolumbar spine to 30 degrees or less and the 
treatment records do not show any evidence of ankylosis of the 
thoracolumbar spine.   

The Board has considered additional functional limitation due to 
factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  There 
is no basis for the assignment of additional disability due to 
pain, weakness, fatigability, weakness, or incoordination.  The 
VA examination reports indicate that the Veteran had pain with 
range of motion of the lumbar spine.  However, there is no 
evidence of any additional limitation of motion due to pain.  The 
December 2009 VA examination report indicates that the Veteran 
was able to forward flex the lumbar spine to 70 degrees despite 
the pain.  The examiner indicated that there was no additional 
loss of motion with repetition.  The examiner further indicated 
that there was no evidence of atrophy, guarding, tenderness, or 
weakness of the thoracic sacrospinalis.  

The December 2006 VA examination report reflects that there was 
decreased motion and pain but no evidence of fatigue or weakness.  
There was no evidence of atrophy or weakness in the muscles of 
the thoracic sacrospinalis.  As noted above, the examiner noted 
that there was forward flexion of the lumbar spine to 40 degrees.  
The examiner indicated that the impaired motion was due to pain 
and weakness and there was no additional range of motion due to 
fatigue, lack of endurance, or incoordination.  The Board finds 
that the limitation of motion due to pain and weakness is 
contemplated in the 20 percent rating.  Based on the objective 
medical evidence of record, there is no basis for the assignment 
of additional disability due to pain, weakness, fatigability, 
weakness, or incoordination, and the Board finds that the 
assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 
and 4.45 is not warranted.  Thus, the preponderance of the 
evidence is against the assignment of a disability evaluation in 
excess of 20 percent for the lumbar spine disability for the 
entire appeal period under Diagnostic Code 5242.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

A rating in excess of 20 percent is not warranted for the lumbar 
spine disability under Diagnostic Code 5243.  The evidence does 
not establish that the service-connected lumbar spine disability 
causes incapacitating episodes having a total duration of at 
least four weeks during the past 12 months.  The December 2009 VA 
examination report indicates that the Veteran reported having 
flare-ups of pain but he was not prescribed bedrest by a 
physician.  The Veteran indicated that the flare-ups did not 
cause incapacitation.  The VA treatment records do not show 
physician-prescribed bedrest. 

At the hearing before the Board in July 2009, the Veteran stated 
that every month, he was in bed two or three days at a time due 
to his back pain.  However, there is no evidence of physician 
prescribed bed rest and treatment.  The evidence of record shows 
that the Veteran sought treatment for the back pain in December 
2007 and December 2008.  The treatment records show that the 
Veteran was treated with pain medication, muscle relaxants, and 
moist heat for the lumbago.  Bed rest was not prescribed.  

Thus, the Board finds that a disability evaluation in excess of 
20 percent for the lumbar spine disability is not warranted under 
Diagnostic Code 5243 from December 6, 2005.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In summary, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 20 percent for 
the lumbar spine disability for the entire appeal period.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

In addition, although only right-sided radicular symptoms were 
diagnosed on VA examination, in light of the Veteran's competent 
and credible report of bilateral radiculopathy, the Board finds 
that his intervertebral disc disease is productive of bilateral 
lower extremity sciatic radiculopathy.  As such, the Board 
concludes that the evidence supports entitlement to separate 10 
percent evaluations, and no more, under Diagnostic Code 8520, for 
disability comparable to mild incomplete paralysis of the sciatic 
nerve of his right and left lower extremities.

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected lumbar spine disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  While the Board notes that the 
Veteran asserts that he was unable to work due to his back and 
foot disabilities, there is simply no objective evidence showing 
that the service-connected lumbar spine disability alone has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned 20 and 10 percent ratings).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thun.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine is not 
warranted, and the appeal is denied.   

Subject to the law and regulations governing payment of monetary 
benefits, a separate 10 percent rating for mild incomplete 
paralysis of the sciatic nerve of the right lower extremity, is 
granted.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 10 percent rating for mild incomplete 
paralysis of the sciatic nerve of the left lower extremity, is 
granted.



REMAND

The Board finds that additional medical opinion is necessary to 
determine the current severity of the callosities of the left 
foot and right foot and to determine the degree of functional 
impairment caused by this disorder.  
The record shows that the Veteran was afforded VA examinations in 
December 2006 and December 2009 to obtain medical evidence as to 
the severity of the callosities of the left and right feet.  The 
medical evidence shows that the callosities of the left and right 
feet cause impairment in the Veteran's ability to walk.  The 
December 2009 VA skin examination report notes that with regards 
to functional impairment, the Veteran stated that he had 
difficulty walking due to the plantar keratotic skin lesions.  
The December 2009 VA spine examination report notes that the 
Veteran had an antalgic gait due to the foot disability.  
However, the examiners did not report the degree of functional 
impairment due to the callosities of the left and right feet.  
The Board notes that a higher rating may be possible under 
Diagnostic Code 5284, foot injuries, which rates a disability of 
the foot based upon the degree of severity (moderate, moderately-
severe, and severe).  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2009).  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board may 
consider whether another rating code is "more appropriate" than 
the code used by the RO.  Id.  The Board notes that at the 
current time, the callosities of the left and right feet are 
rated, by analogy, under the former Diagnostic Code 7804, scars, 
superficial and painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (in effect prior to October 23, 2008).  
Under the rating criteria for scars, a scar may also be rated 
based upon limitation of function of the affected part.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to 
October 23, 2008).  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  Where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2.  

As discussed above, the examiner failed to render an opinion as 
to the degree of the functional impairment caused by the 
callosities of the left and right feet.  Therefore, the Board 
must remand the claim so that the RO can obtain a medical opinion 
as to the functional impairment caused by the service-connected 
callosities.  

The record shows that the Veteran receives medical treatment for 
the callosities of the left and right feet from the VA healthcare 
system.  Of record are VA treatment records dated from 2006 to 
November 2009.  The RO should obtain the VA treatment records 
from the Bay Pines VA Healthcare System for treatment of the 
callosities of the feet dated from November 2009.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment for the service-connected 
callosities of the left and right feet from 
the Bay Pines VA Healthcare System dated 
from November 2009.  These should be 
incorporated into the Veteran's claims 
file.  

2.  Ask the examiner who conducted the 
December 2009 VA examination (or if he is 
no longer available, a suitable 
replacement) to prepare an addendum to the 
VA medical opinion.  The examiner should 
provide an opinion as to whether the 
functional impairment due to the 
callosities of the left foot and right foot 
is slight, moderate, moderately-severe, or 
severe.  If the VA examiner determines that 
further examination is necessary in order 
to render the requested medical opinion, 
the RO should schedule the Veteran for such 
an examination.  

The claims folder should be made available 
to and reviewed by the examiner.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
issue remaining on appeal to include 
consideration of whether an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) is 
warranted, based on all the evidence of 
record.  If any benefit sought on appeal is 
not granted, a Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative and they should be 
afforded a reasonable opportunity for 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


